Citation Nr: 0809799	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO. 04-24 728A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.

2. Entitlement to service connection for the residuals of 
frostbite of the feet for the purpose of receiving accrued 
benefits.

3. Entitlement to service connection for the residuals of 
frostbite of the hands for the purpose of receiving accrued 
benefits.

4. Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for the purpose of receiving accrued 
benefits.

5. Entitlement to Dependents' Educational Assistance pursuant 
to 38 U.S.C.A. Chapter 35.

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran, who died in July 2002, served on active duty 
from July 1948 to May 1952 and from September 1952 to May 
1955.  He had service during the Korean Conflict in which his 
awards and decorations included the Combat Infantryman Badge 
and Purple Heart Medal.  The appellant is his surviving 
spouse. 

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision by the RO.

In February 1966, the RO denied the veteran's claim of 
entitlement to service connection for the residuals of frozen 
feet.  The veteran was notified of that decision, as well as 
his appellate rights; however, a notice of disagreement was 
not received with which to initiate an appeal.  Therefore, 
that decision became final under the law and regulations then 
in effect.  38 U.S.C.A. § 4005(c) (1964); 38 C.F.R. § 19.153 
(1965). 

In December 2000, the veteran requested that VA reopen his 
claim for service connection for the residuals of frozen 
feet.  The veteran also filed original claims of entitlement 
to service connection for the residuals of frostbite of the 
hands and for PTSD.

By a rating action in January 2002, the RO denied the 
veteran's request to reopen his claim of entitlement to 
service connection for the residuals of frozen feet.  The RO 
also denied the veteran's claim of entitlement to service 
connection for the residuals of frostbite of the hands.  The 
veteran was notified of those decisions, as well as his 
appellate rights; however, he died during the appellate 
period without filing a notice of disagreement with which to 
initiate an appeal.  As the one year appeal period remained 
open, the January 2002 RO decision could not be considered 
final.  38 U.S.C.A. § 7105(b) (West 2002 and Supp. 2007); 
38 C.F.R. § 20.302(a) (2007).  Although those issues were not 
certified to the Board as being on appeal, they were 
effectively developed for appellate purposes.  


FINDINGS OF FACT

1. The veteran died in July 2002, as the result of lung 
cancer.

2. In July 2002, the veteran had insulin dependent diabetes 
mellitus, which was considered a significant condition 
contributing to death, but not related to the underlying lung 
cancer.

3. At the time of the his death, the veteran had a combined 
rating of 10 percent which consisted of the following 
service-connected disabilities: the residuals of a left knee 
injury, with traumatic arthritis, evaluated as 10 percent 
disabling and the residuals of a scalp wound, evaluated as 
noncompensable.

4. Lung cancer was first manifested many years after service, 
and there is no competent evidence on file that it is in any 
way related thereto.

5. Diabetes mellitus was first manifested many years after 
service, and there is no competent evidence on file that it 
is in any way related thereto.

6. The veteran's service-connected disabilities did not 
cause, contribute to, or substantially hasten, his death.

7. In an unappealed rating decision, dated in December 1985, 
the RO denied the veteran's claim of entitlement to service 
connection for PTSD.

8. Evidence associated with the record since the December 
1985 decision is either cumulative or redundant and, by 
itself or in connection with evidence previously assembled, 
does not relate to an unestablished fact or raise a 
reasonable possibility of substantiating the claim of 
entitlement to service connection for PTSD. 

9. In an unappealed rating decision, dated in February 1966, 
the RO denied the veteran's claim of entitlement to service 
connection for frozen feet.

10. Evidence associated with the record since the RO's 
February 1966 decision is either cumulative or redundant and, 
by itself or in connection with evidence previously 
assembled, does not relate to an unestablished fact or raise 
a reasonable possibility of substantiating the claim of 
entitlement to service connection for frozen feet. 

11. The claimed residuals of frostbite of the hands have not 
been demonstrated.


CONCLUSIONS OF LAW

1. The veteran's death was not the result of disease or 
injury incurred in or aggravated by active military service, 
nor was it the result of any service-connected disability. 38 
U.S.C.A. §§ 1310, 5103, 5103A (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.312 (2007).

2. The criteria for entitlement to service connection for the 
claimed residuals of frostbite of the feet for the purpose of 
accrued benefits have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.1000 (2007).
3. The criteria for entitlement to service connection for the 
claimed residuals of frostbite of the hands for the purpose 
of accrued benefits have not been met. 38 U.S.C.A. §§ 5103, 
5103A, 5121 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.1000 (2007).

4. The criteria for entitlement to service connection for 
PTSD for the purpose of accrued benefits have not been met. 
38 U.S.C.A. §§ 5103, 5103A, 5121 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159, 3.1000 (2007).

5. The criteria for the establishment of basic eligibility 
for Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code are not met. 38 
U.S.C.A. §§ 3501, 5103A, 5103(a) (West 2002 and Supp. 2007); 
38 C.F.R. §§ 3.159, 3.807 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Prior to consideration of the merits of the appeal, the Board 
must determine whether VA has met its statutory duty to 
assist the appellant in the development of her claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to service connection for the 
residuals of frostbite of the hands and feet and for PTSD for 
the purpose of receiving accrued benefits.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159.  The duty to assist her 
with respect to the issue of entitlement to eligibility for 
Dependents' Educational Assistance pursuant to 38 U.S.C.A. 
Chapter 35 will be discussed in the analysis below. 

In March and May 2001, April 2002, and November 2004, the RO 
informed the appellant that in order to establish a claim of 
service connection, there had to be competent evidence of 
current disability (generally, a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In September 2002 and in March and November 2003, the RO 
notified the appellant that in order to establish entitlement 
to Dependency and Indemnity Compensation, the evidence had to 
show that the veteran died on active duty; or, that he died 
from a service-related injury or disease; or, that he died 
from a nonservice-connected injury or disease and that he was 
receiving, or was entitled to receive, VA compensation for 
disability that was rated as totally disabling for 10 years 
immediately before death; or, since his release from active 
duty and for at least five years immediately preceding death; 
or, for at least one year before death, if the veteran was a 
former prisoner of war who died after September 30, 1999. 

In November 2004, the RO informed the appellant that when a 
veteran died before receiving benefits to which he was 
entitled based on existing ratings, decision, or evidence in 
the file at the time of death, it would pay accrued benefits 
to the surviving spouse, children, or dependent parents.  The 
RO further informed the appellant that to support a claim for 
accrued benefits, the evidence had to show that benefits were 
due the veteran based on existing ratings, decision, or 
evidence in the file at the time of death; that the benefits 
had not been paid prior to the veteran's death; that the 
appellant was the surviving spouse, child, or dependent 
parent of the deceased veteran; or that the appellant paid 
the expenses of the veteran's last sickness and burial. 

In each case, the RO notified the appellant of the following: 
(1) the information and evidence that was of record and was 
not of record that was necessary to substantiate the 
appellant's claims; (2) the information and evidence that VA 
would seek to provide, such as records held by Federal 
agencies; (3) the information and evidence that the appellant 
needed to provide, such as employment records and records of 
his treatment by private health care providers; and (4) the 
need to furnish VA any other information or evidence in the 
appellant's possession that pertained to her claims.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

However, the RO stated that it was ultimately the appellant's 
responsibility to make sure that it received all of the 
requested records which weren't in possession of the Federal 
government. 

The RO told the appellant where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified her of what to do if she had questions or 
needed assistance and provided a telephone number, computer 
site, and address where she could get additional information. 

Generally, the notice required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In this case, however, the notice with respect to the accrued 
benefits claim was not sent to the appellant until after the 
rating decision in May 1993.  Nevertheless, any defect with 
respect to the timing of that notice was harmless error. 

In order to cure a notice timing defect, a compliant notice 
must be issued followed by the readjudication of the claim.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II). 

Following the November 2004 notice, the appellant submitted 
additional argument in support of the accrued benefits claim 
and the RO readjudicated the claim on two occasions in light 
of that argument.  Thus, the appellant has had ample 
opportunity to participate in the development of her appeal.  
Such opportunity eliminates the possibility of prejudice in 
deciding the appellant's appeal and ensures the essential 
fairness of the decision.

Although notice of the information and evidence necessary to 
establish an assigned rating and effective date was not 
provided to the appellant at the time she filed her claim of 
service connection, any such error was effectively harmless 
and did not result in prejudice to the appellant.  See 
Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing 
error may be cured by a new notification followed by a 
readjudication of the claim).  Not only did the foregoing 
notices provide ample information, the issues were 
readjudicated.  Moreover, the appellant has not challenged 
any of the decisions based on a lack of understanding of any 
of the elements of the claims or of the evidence and 
information necessary to support those claims.  See Mayfield, 
supra (due process concerns with respect to notice 
requirements must be pled with specificity).  Finally, the 
Board notes that the claims are being denied and that the 
question of a disability rating and an effective date are 
effectively moot.

After reviewing the record, the Board finds that VA has met 
its duty to assist the appellant in the development of 
information and evidence necessary to support her claims of 
entitlement to service connection for the cause of the 
veteran's death and entitlement to service connection for the 
residuals of frostbite of the feet and hands and for PTSD for 
the purpose of receiving accrued benefits.  In this regard, 
the Board notes that the appellant has stated that from the 
1960's to the 1980's, the veteran was treated for mental 
health problems at the VA Medical Center (MC) in Hampton, 
Virginia.  Although VA records dated in October 1966 and from 
January 1985 through July 2002 reflect treatment at the 
Hampton VAMC, the RO made 9 additional requests to the 
Hampton VAMC for additional records dated from 1955 to 1985.  
Those efforts met with negative results, and in October 2007, 
the RO made a formal finding that further attempts to request 
those records would be futile.  In any event, with respect to 
the issues of service connection for the cause of the 
veteran's death and entitlement to service connection for 
PTSD and the residuals of frostbite, it appears that all 
relevant evidence identified by the appellant has been 
obtained and associated with the claims folder.  She has not 
identified any further outstanding evidence, which could be 
used to support any of her claims.  As such, the record has 
been fully developed, and it is difficult to discern what 
additional guidance VA could provide to the appellant 
regarding what further evidence she should submit to 
substantiate her claim.  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  The appellant has had ample opportunity to 
participate in the development of her appeal.  Therefore, 
further action is unnecessary in order to meet VA's statutory 
duty to assist her in the development of her claims.  See, 
e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(development that would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Accordingly, the Board will 
proceed to the merits of those issues. 

Analysis

Cause of Death

The appellant contends that the veteran had service-connected 
disabilities which were so severe that they contributed to 
his death.  Therefore, she seeks service connection for the 
cause of the veteran's death. 

After reviewing the record, however, the evidence shows that 
the veteran died of disability unrelated to service.  
Accordingly, service connection for the cause of the 
veteran's death is not warranted.

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disability was either the principal cause or 
contributory cause of death.  For a service-connected 
disability to be the principal (primary) cause of death it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related.  For a service- 
connected disability to constitute a contributory cause, it 
must contribute substantially or materially to cause death.  
It is not sufficient to show that it casually shared in 
producing death.  Rather it must be shown that there was a 
causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For certain disabilities, such as cancer or diabetes 
mellitus, service connection may be presumed when such 
disability is shown to a degree of 10 percent or more within 
one year of the veteran's discharge from service.  
38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307. 

In this case, the death certificate shows that in July 2002, 
the veteran died at Riverside Hospital as a result of lung 
cancer.  He also had diabetes mellitus which was considered a 
significant condition contributing to death, but which was 
not related to the underlying lung cancer.  Neither disease, 
however, was manifested until many years after service.  In 
fact, the fatal lung cancer was not discovered until the 
veteran's final hospitalization; and diabetes mellitus was 
not reported until earlier in 2002.  In any event, there was 
no competent evidence of record that either was in any way 
related to service. 

At the time of the veteran's death, service connection was in 
effect for the residuals of a left knee injury, with 
traumatic arthritis, evaluated as 10 percent disabling. 
Service connection was also in effect for the residuals of a 
scalp wound, evaluated as noncompensable.  Despite those 
disabilities, there was no competent evidence of record that 
either or both caused or in any way contributed to hasten the 
veteran's death. 

The only reports to the contrary come from the appellant.  
However, as a lay person, she is only qualified to report on 
matters which were capable of lay observation.  She is not 
qualified to render opinions which required medical 
expertise, such as the diagnosis or cause of a particular 
disability or the cause of death.  38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Therefore, her opinion, without more, cannot be considered 
competent evidence of service connection for the cause of the 
veteran's death.  Absent such evidence, service connection 
for the cause of the veteran's death is not warranted.

Accrued Benefits

Accrued benefits are periodic monetary benefits (other than 
insurance and servicemembers' indemnity) authorized under 
laws administered by VA, to which a payee was entitled at his 
or her death under existing ratings or decisions or those 
based on evidence in the file at date of death.  Such 
benefits are due and unpaid and will, upon the death of such 
person, be paid to the veteran's survivors such as his or her 
spouse, children, or dependent parents.  38 U.S.C. 5121(a); 
38 C.F.R. § 3.1000. 

Although a veteran's claim terminates with the veteran's 
death, a qualified survivor may carry on the deceased 
veteran's claim by submitting a timely claim for accrued 
benefits.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.807; see 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  While an 
accrued benefits claim is separate from the veteran's service 
connection claim filed prior to death, the accrued benefits 
claim is derivative of the veteran's claim.  The appellant 
essentially stands in the shoes of the veteran and takes the 
veteran's claim as it stood on the date of death, but within 
the limits established by law.  See Zevalkink v. Brown, 102 
F.3d 1236, 1242 (Fed. Cir. 1996), aff'g 6 Vet. App. 483 
(1994).

In order for an appellant to be entitled to accrued benefits, 
the veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision.  See 38 U.S.C.A. §§ 5101(a), 
5121(a); see also Jones v. West, 136 F.3d 1296, 1299-1300 
(Fed. Cir. 1998).

In a claim for accrued benefits, the Board is prohibited from 
considering medical evidence received after the date of the 
veteran's death.  There is an exception for outstanding 
service medical records or VA records, as they are considered 
to be in the constructive possession of VA at the time of 
death.  38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a),(d)(4); 
see Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993).

The Residuals of Frostbite of the Feet

The appellant seeks service connection for the residuals of 
frozen feet for the purpose of establishing accrued benefits 
based on a claim filed by the veteran that was pending at the 
time of his death.  After reviewing the record, however, the 
Board finds the preponderance of the evidence against that 
claim. 

In September 1965, the veteran filed his original claim for 
service connection for the residuals of frozen feet.  By a 
rating action in February 1966, the RO denied that claim.  
Evidence on file at that time consisted of the veteran's 
service medical records and VA medical records reflecting the 
veteran's treatment from April 1959 through November 1965. 

A review of the record, however, was negative for any 
competent evidence showing frostbite of the feet.  
Consequently, in February 1966, the RO denied the veteran's 
claim for service connection for that disorder.  As noted 
above, that decision became final.

In December 2000, the veteran requested that VA reopen his 
claim of entitlement to service connection for the residuals 
of frostbite of the feet.  However, in January 2002, the RO 
found that the veteran had not submitted or otherwise 
identified new and material evidence to reopen the claim.  
Therefore, it confirmed and continued the prior denial.  As 
noted above, the veteran was notified of that decision, as 
well as his appellate rights; however, he died in July 2002, 
before the appellate period lapsed. 

In August 2002, the appellant filed a timely request to 
reopen the veteran's claim for service connection for the 
residuals of frozen feet for the purpose of obtaining accrued 
benefits. 

Generally, a claim which has been denied by the RO cannot, 
thereafter, be reopened and allowed, and a claim based upon 
the same factual basis may not be considered. 38 U.S.C.A. § 
7105.  The exception to that rule is 38 U.S.C.A. § 5108 which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, VA 
may reopen the claim and review the former disposition of the 
claim.

When a veteran seeks to reopen a final decision based on new 
and material evidence, VA had to must first determine whether 
the veteran has, in fact, presented new and material evidence 
under 38 C.F.R. § 3.156. 

When the veteran requested that the RO reopen his claim for 
service connection for the residuals of frozen feet, new and 
material evidence was that which had not previously been 
submitted to VA decision makers, and which bore directly and 
substantially upon the specific matter under consideration.  
Such evidence was neither cumulative nor redundant, and by 
itself or in connection with evidence previously assembled 
was so significant that it had to be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).

In August 2001, the VA published changes with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  However, such changes were only 
effective for claims filed on or after August 29, 2001. 66 
Fed. Reg. 45620, 45630-32 (August 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.156(a), 3.159(c)).  Since the 
veteran's claim was filed before that date, the changes with 
respect to new and material evidence are not applicable in 
this case.

In any event, if new and material evidence was presented, VA 
could proceed to evaluate the merits of the claim but only 
after insuring that the duty to assist the veteran in the 
development of his claim had been fulfilled.  See, Elkins v. 
West, 12 Vet. App. 209 (1999).

Relevant evidence associated with the claims folder following 
the RO's February 1966 decision consisted of a substantial 
amount of records reflecting the veteran's treatment or 
examination by VA from May 1966 until his death in July 2002; 
reports of VA examinations, performed in May 1966, July 1967, 
and February 1968, July 1971, and September 1993; statements 
from former fellow servicemen; and the report of the 
veteran's treatment at Riverside Hospital in July 2002. 

Such evidence was new in the sense that it had not previously 
been before VA. However, it was not material as it did not 
break any new ground or otherwise fill the deficits which 
existed in the evidence in February 1966.  In particular, the 
record remained negative for competent evidence of the 
residuals of frostbite of the feet.  Therefore, the 
additional evidence was essentially cumulative or redundant 
of the evidence on file in February 1966.  Whether considered 
and by itself or in connection with evidence previously 
assembled, it was not so significant that it had to be 
considered in order to fairly decide the merits of the claim.  
As such, it was not sufficient to reopen the claim for 
service connection for the residuals of frozen feet. 
Accordingly, the prior denial was confirmed and continued.  
Therefore, the appellant's claim for service connection for 
the residuals of frostbite of the feet on the basis of 
accrued benefits is also denied. 

In arriving at this decision, the Board notes that the 
appellant has not identified any outstanding service medical 
records or records in the possession of VA with respect to 
the claim of service connection for the residuals of 
frostbitten feet. Consequently, the appeal is based on 
consideration of the record as it existed at the time of the 
veteran's death.

The Residuals of Frostbite of the Hands

The appellant also seeks service connection for the residuals 
of frozen hands for the purpose of receiving accrued 
benefits.  Unlike the claim with respect to the residuals of 
frostbitten feet, the claim with respect to the residuals of 
frostbitten hands was an original claim for service 
connection.  After reviewing the record, however, the Board 
finds that the appellant's claim must be denied.

Service connection connotes many factors, but basically, it 
means that the facts, shown by the evidence, established that 
a particular disease or injury resulting in disability was 
incurred coincident with active military, naval, or air 
service, or, if preexisting such service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may, however, be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In this case, however, the evidence on file at the time of 
the veteran's death was negative for any recorded complaints 
or clinical findings of frostbite of the hands or the 
residuals thereof.  Absent such evidence, the veteran could 
not meet the criteria for service connection.  Therefore, the 
appellant's claim for service connection for the residuals of 
frozen hands for the purpose of receiving accrued benefits 
must be denied.

PTSD

The appellant also seeks service connection for PTSD for the 
purpose of establishing accrued benefits based on a claim 
filed by the veteran that was pending at the time of his 
death.  Although such claim also involves a rating action 
which became final while the veteran was alive, the Board 
finds the preponderance of the evidence against the claim. 

In June 1985, the veteran filed his original claim for 
service connection for PTSD. At that time, it first had to be 
established that a true mental disorder existed. 38 C.F.R. 
§ 4.126 (1984).  Evidence on file at that time consisted of 
the veteran's service medical records; VA medical records 
reflecting the veteran's treatment from April 1959 through 
June 1985; and reports of VA examinations performed in May 
1966, July 1967, and February 1968, July 1971, and September 
1993.  A review of the record, however, was negative for any 
competent evidence establishing a diagnosis of PTSD.  
Consequently, in December 1985, the RO denied the veteran's 
claim for service connection for that disorder. As noted 
above, that decision became final.

Thereafter, VA revised its criteria with respect to service 
connection for PTSD. By 2002, those criteria were essentially 
the same as they are today. 38 C.F.R. § 3.304(f), 4.125-4.130 
(2007).  However, a grant of service connection still 
required that there be an established diagnosis of PTSD.  
38 C.F.R. § 3.304(f). 

In January 2002, the veteran requested that VA reopen his 
claim of entitlement to service connection for PTSD.  
However, the veteran died in July 2002, before the RO could 
render a decision on that claim.  In August 2002, the 
appellant filed a timely request to reopen the veteran's 
claim for service connection for PTSD for the purpose of 
obtaining accrued benefits.  

As noted above, effective for claims filed on or after August 
29, 2001, the VA revised its regulations with respect to the 
definition of new and material evidence and the development 
of associated cases.  66 Fed. Reg. 45620 (August 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156, 
3.159, and 3.326(a)).  

Under the revised regulations, new evidence means existing 
evidence not previously submitted to VA decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156.  

Relevant evidence associated with the claims folder following 
the RO's December 1985 decision consists of a substantial 
amount of records reflecting the veteran's treatment by VA 
from 1986 until his death in July 2002; reports of VA 
examinations, performed in June 1993; statements from former 
fellow servicemen; and the report of the veteran's treatment 
at Riverside Hospital in July 2002. 

Such evidence is new in the sense that it had not previously 
been before VA. However, it is not material as it does not 
relate to an unestablished fact necessary to substantiate the 
claim of entitlement to service connection for PTSD.  In 
particular, the record remains negative for an established 
diagnosis of PTSD.  Therefore, the additional evidence is 
essentially cumulative or redundant of the evidence of record 
in December 1985.  As such, it does not raise a reasonable 
possibility of substantiating the claim or otherwise changing 
the December 1985 denial.  Therefore, the additional 
evidence, by itself or in conjunction with that previously on 
file, is not sufficient to reopen the claim.  Accordingly, 
the December 1985 denial of service connection for PTSD is 
confirmed and continued, and the appellant's claim for 
accrued benefits is denied. 

In arriving at this decision, the Board notes the appellant's 
contentions that in the 1960' and 1970's, the veteran was 
treated for psychiatric problems at the Hampton VAMC.  
However, as noted above, the RO has made exhaustive attempts, 
without success, to get those records.  Accordingly, the 
appeal is based on consideration of the record as it existed 
at the time of the veteran's death.

Dependents' Educational Assistance

Generally, for the purposes of dependents' educational 
assistance under 38 U.S.C.A. Chapter 35. the child or 
surviving spouse of a veteran will have basic eligibility if 
the veteran was discharged from service under conditions 
other than dishonorable, and a permanent total service-
connected disability was in existence at the date of the 
veteran's death or the veteran died as a result of a service-
connected disability. 38 U.S.C.A. § 3501(a); 38 C.F.R. 
§ 3.807.

Although the veteran was released from service under 
honorable conditions, he did not have a permanent total 
service-connected disability at the date of his death, nor 
did he die as a result of a service-connected disability.  
Accordingly, his surviving dependents cannot qualify for 
Survivors' and Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  Therefore, the 
appeal must be denied. Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

In arriving at this decision, the Board notes that VA has not 
notified the appellant of its duty to assist her in the 
development of her claim for Dependents' Educational 
Assistance under Chapter 35, Title 38, United States Code.  
However, where the law is dispositive of the issue, no amount 
of development will change the outcome.  Therefore the 
failure to notify the appellant of VA's duty to assist her in 
the development of her claim for education benefits amounts 
to no more than harmless error and results in no prejudice to 
the veteran. 


ORDER

Service connection for the cause of the veteran's death is 
denied.

Service connection for the residuals of frostbite of the feet 
is denied for the purpose of obtaining accrued benefits.

Service connection for the residuals of frostbite of the 
hands is denied for the purpose of obtaining accrued 
benefits.

Service connection for PTSD is denied for the purpose of 
obtaining accrued benefits.

Entitlement to eligibility for Dependents' Educational 
Assistance pursuant to 38 U.S.C.A. Chapter 35 is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


